Citation Nr: 1507703	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  14-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the rating reduction from 40 percent to 20 percent for multi-level degenerative disc disease with stenosis at L3-L4 and L4-L5 plus bilateral recess stenosis, status post laminectomy, effective June 1, 2012.   

2.  Entitlement to an increased rating for multi-level degenerative disc disease with stenosis at L3-L4 and L4-L5 plus bilateral recess stenosis, status post laminectomy, rated as 40 percent disabling.  

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to April 1946.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following January 2012 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

By way of history, a September 2010 statement from the Veteran was accepted by the RO as an increased rating claim.  Following a VA medical examination, the RO proposed to reduce the Veteran's disability rating from 40 percent to 20 percent for his service-connected multi-level degenerative disc disease with stenosis at L3-L4 and L4-L5 plus bilateral recess stenosis, status post laminectomy (hereinafter "lumbar spine disc disease with stenosis").  In the above-noted March 2012 rating decision, the RO reduced the Veteran's disability rating for lumbar spine disc disease with stenosis from 40 percent to 20 percent, effective June 1, 2012.  The Veteran's attorney submitted a notice of disagreement (NOD) in June 2012.  In both the March 2012 rating decision and a later January 2014 statement of the case (SOC), the RO considered whether the reduction in the Veteran's disability rating was proper.  It would also appear that the RO's consideration of the Veteran's disability rating reduction included consideration of whether a higher disability rating was warranted.  As such, the Board accepts that both issues are currently in appellate status as is reflected on the title page.  

(The issues of higher ratings for lumbar spine disc disease with stenosis and radiculopathy of the lower extremities are addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  Following a May 2011 VA examination, the RO reduced the Veteran's rating for service-connected lumbar spine disc disease with stenosis from 40 percent to 20 percent; the effective date of the reduction was June 1, 2012.   

2.  At the time of the reduction, the Veteran's service-connected lumbar spine disc disease with stenosis had been rated as 40 percent disabling since August 28, 2009, a period of less than five years.   

3.  In the May 2011 VA examination, the examiner failed to address any range-of-motion loss specifically due to pain and/or functional loss when the lumbar spine was used repeatedly over time.  


CONCLUSION OF LAW

The reduction of the Veteran's rating for lumbar spine disc disease with stenosis from 40 percent to 20 percent, effective June 1, 2012, was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344(c) (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary matter in this case is whether the RO followed the procedural protections for reducing the Veteran's service-connected lumbar spine disc disease with stenosis from 40 percent to 20 percent.  

Under 38 C.F.R. § 3.105(e), where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons.   The beneficiary will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.   

As a result of the May 2011 VA examination, the RO proposed to reduce the Veteran's disability rating for lumbar spine disc disease with stenosis from 40 percent to 20 percent.  The Veteran was notified of the proposed reduction as well as his rights under 38 C.F.R. § 3.105(e) in both a January 2012 rating decision and a January 2012 notice letter.  Subsequently, the RO reduced the Veteran's disability rating from 40 percent to 20 percent in a March 2012 rating decision.  The reduction was effective June 1, 2012.  The required procedures were therefore met.

The record shows the Veteran's 40 percent disability rating for lumbar spine disc disease with stenosis was in effect less than five years at the time of the rating reduction; therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  Because the Veteran's disability rating was in effect for less than five years, the Board finds that the provisions of 38 C.F.R. § 3.344(c) are for application.  Under this regulation, with regard to disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement will warrant a reduction in rating.  

The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82.  However, post-reduction evidence may not be used to justify an improper reduction.  

The Veteran filed a claim of service connection for a low back disability in August 2009.  In a May 2010 VA examination, flexion of the lumbar spine was reported as being 30 degrees to 60 degrees with pain at 50 degrees.  Extension of the lumbar spine was to 30 degrees.  Ankylosis was reportedly present at 30 degrees.  The Veteran reported that he had not experienced any incapacitating episodes of spinal disease in the last 12 months requiring bed rest prescribed by a physician and treatment by a physician.  In a May 2010 rating decision, the RO granted service connection and assigned a 40 percent evaluation for lumbar spine disc disease with stenosis effective August 28, 2009.  

In September 2010, the RO received a statement from the Veteran in which he complained of increasing pain in his lumbar spine.  The RO accepted the statement as a claim for a higher rating for the service-connected lumbar spine disc disease with stenosis.  It subsequently had the Veteran examined.  In the above-referenced May 2011 VA examination, in particular, flexion of the thoracolumbar spine was reported as being to 45 degrees.  Extension of the thoracolumbar spine was reported as being to 0 degrees (or full extension).  There was no change in range of motion of the thoracolumbar spine on repetitive motion (three repetitions) testing.  There was also not a finding of ankylosis of the lumbar spine or "incapacitating episodes of spine disease."  The examiner noted that there was no reported history of flare-ups, although on examination the Veteran exhibited pain, weakness, and guarding with range-of-motion testing.  The examiner commented that the Veteran's disability of the lumbar spine caused difficulties in walking long distances, running, being active, and resulted in a decrease in mobility.  The examiner also commented:

The Veteran would not be able to perform any gainful employment due to the severity of his low back condition and bilateral radiculopathy.

The RO has evaluated the Veteran's service-connected lumbar spine disc disease with stenosis under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242-5243, associated with degenerative arthritis of the spine (DC 5242) and intervertebral disc syndrome (DC 5243).  (Parenthetically, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2014).)

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion.  38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Under the General Formula, in particular, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id. 

Alternately, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent rating for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In the context of examinations evaluating the musculoskeletal system, the United States Court of Appeals for Veterans Claims (Court) has held that when pain is associated with movement, an examination must comply with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or otherwise when the joint is used repeatedly over a period of time.  See Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id.  

The Board notes that under 38 C.F.R. § 4.40 (2014), functional loss of a joint results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  

In reviewing the May 2011 VA examination, it appears to the Board that the VA examiner did not specifically address DeLuca or explain the Veteran's likely limitations caused by pain when the Veteran's thoracolumbar spine was used repeatedly over a period of time.  As a result, the May 2011 VA examination lacks sufficient detail necessary for purposes of properly adjudicating the Veteran's claim and is not adequate for rating purposes.  In this regard, pain on repeated use of the thoracolumbar spine could produce a functional loss that equates to range-of-motion loss that would support a 40 percent disability rating.  

The Board is mindful in this instance that in VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  Such testing, it was noted, should yield sufficient information on any functional loss due to an orthopedic disability.  While not necessarily faulting the RO for its reliance on VA Fast Letter 06-25, the Board, in its consideration of appeals, is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.  The Board is not bound by Department manuals, circulars, or similar administrative issues."  See e.g. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 19.5 (2014).  

In conclusion, although the May 2011 VA examination showed improvement in the Veteran's range of motion, because the examination did not fully contemplate functional loss in accordance with 38 C.F.R. § 4.40 and Deluca, supra, the Board finds that there is not a proper evidentiary basis for the March 2012 rating reduction.  Accordingly, the reduction was not proper and the 40 percent rating for multi-level degenerative disc disease with stenosis at L3-L4 and L4-L5 plus bilateral recess stenosis, status post laminectomy, is restored.  



ORDER

The 40 percent rating for multi-level degenerative disc disease with stenosis at L3-L4 and L4-L5 plus bilateral recess stenosis, status post laminectomy, is restored effective June 1, 2012; the appeal of this reduction issue is granted.  


REMAND

As explained above, the Veteran filed a claim for an increased rating for his lumbar spine disc disease with stenosis, which claim later resulted in an improper reduction.  He was last examined for VA purposes in May 2011 for both his thoracolumbar spine and also his bilateral lower extremity radiculopathy.  The Board notes that although evidence submitted between the date of a VA examination and the Board's review could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); 38 U.S.C. § 5103A(d)(2).  In the present case, the Veteran has not necessarily submitted any additional evidence demonstrating a worsening of his conditions.  

The Veteran is currently receiving separate 10 percent disability ratings for his bilateral lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8521 (2014).  Under Diagnostic Code 8521, a 10 percent rating is warranted for mild incomplete paralysis.  In the May 2011 VA examination the examiner commented, as note previously, that the Veteran would not be able to perform any gainful employment due to the severity of his low back condition and bilateral radiculopathy.  It appears to the Board that the VA examiner is describing the Veteran's radiculopathy as likely being more than mildly disabling.  Nevertheless, the examiner's clinical findings would appear to support a finding of only mild impairment.  

In light of the discrepancy of the VA examiner's clinical findings and his description of the Veteran's impairment associated with radiculopathy, it would be helpful to the Board if the Veteran was provided a current VA examination for the purpose of evaluating his bilateral lower extremity radiculopathy.  See Caluza v. Brown, 7 Vet. App. 498, 505 (1991) (VA must provide a thorough and contemporaneous examination in those situations where the record does not adequately reveal the current state of a claimant's disability).  Likewise, it would be helpful to the Board if the Veteran underwent an examination to assess current findings associated with the service-connected lumbar spine disc disease with stenosis.   

Accordingly, the case is REMANDED for the following action: 

1.  Request that the Veteran identify any private or VA treatment he may have received for his lumbar spine disability and for his bilateral radiculopathy.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), the Veteran should then be scheduled for an appropriate VA examination to determine the extent of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  The VBMS and Virtual VA folders and a copy of this remand should be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran a detailed medical history regarding his disabilities to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine.  (Parenthetically, a private January 2008 CT scan of the Veteran's lumbar spine revealed advanced discogenic and bony degenerative change from T-11 to S-1, with bony impingement on canal and foramina, greatest at L3-L4.  The Veteran is also noted to have undergone a laminectomy of the lumbar spine.)

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain.  

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically).  (This requires conjecture on the examiner's part, but that is what DeLuca requires.)  

The examiner should also identify the presence of any lower extremity radiculopathy symptoms (the Veteran is service connected for bilateral lower extremity radiculopathy), their association with the Veteran's lumbar spine disability, and the current severity of these symptoms.  The impairment of each nerve affected or seemingly affected should be described as mild, moderate, moderately severe, or severe incomplete paralysis; or otherwise complete paralysis. 

If it is not feasible to provide any of the above information requested, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

3.  Following the development above, readjudicate the claims for higher ratings for the Veteran's lumbar spine disability and his bilateral lower extremity radiculopathy.  If a benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


